DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility. 
The claimed invention appears to defy a law of nature and is completely inconsistent with current knowledge in the art.  See MPEP 2107.02 (III)(B) (“Rejections under 35 U.S.C. 101 based on a lack of credible utility have been sustained by federal courts when, for example, the Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967)”). 
	More specifically, claims 1-23 are directed to a mechanical system and method for “generating power” which does not receives any external energy for its operation.  The only force acting on the weighted arms is the force of gravity.  Paragraph [0003] of the specification reads: 
[0003]  An offset weight-powered engine, that is continuously rotating, gravity-powered, generating torque, is similar to a water wheel or windmill, and uses the natural force of gravity as the means to create an unbalanced net moment arm on the engine to overcome the moment of inertia on the apparatus to produce rotational motion which is converted to energy out of the system. Rotating weights are utilized to maximize an over-leveraged situation to create a rotational force that will generate torque. When tied to a power-generating unit, the unit will generate excess power by using gravity as our source of energy. The rotating weights are controlled using motors and possible gear sets to control the rotation or through a control arm assembly rotating in unison with the weight arms having an offset main shaft from the main shaft of the power-generating portion of the device. 

Since gravity acts on every single component equally, the energy necessary to lift or elevate a mass will always be equal to the potential energy of an equal mass being lowered from said elevation.  Therefore, given that the weighted arms are of equal length, the system does not have the capacity to initiate or maintain rotation. 
It must be noted that applicant’s comparison of the claimed invention to “a water wheel or windmill” is inaccurate at best.  First, as stated above, gravity acts equally on all components of the claimed invention.  This is why a waterwheel does not rotate if there is no water flow running over it and why a windmill does not rotate if there is no air flow present.  In a water wheel, water only flows on one side (power side) of the wheel.  In a windmill, the blades are 
The claimed invention does not appear to include a weight having credible design feature capable of harnessing ‘gravitational flow’.  Also, even assuming arguendo that the illustrated weights (17) are somehow responsive to ‘gravitational flow’, their design clearly presents the same surface area to the ‘gravitational flow’ while being lowered and elevated. 
Moreover, an invention intended to “generate excess power by using gravity as our source of energy” is commonly known as a ‘larger than unity’ that violates the principles of conservation of energy.  Therefore, the claimed invention is inoperable as disclosed and lacks patentable utility. 
Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)	A model or exhibit will not be admitted as part of the record of an application unless it:
(1)	Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)	Is specifically required by the Office.

(b)	Notwithstanding the provisions of paragraph (a) of this section, a model, working model, or other physical exhibit may be required by the Office if deemed necessary for any purpose in examination of the application. 

The applicant is requested to furnish a working model of the claimed invention for the purpose of demonstrating operability, utility, and patentability. 
Double Patenting
Claims 1-23 of this application are patentably indistinct from claims 1-23 of Application No. 16/537,599.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-23 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-23 of copending Application No. 16/537,599 (reference application).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571)272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 1, 2021